Title: To George Washington from George Mason, 23 March 1789
From: Mason, George
To: Washington, George



Dear Sir
Gunston-Hall March 23d 1789.

I thank you exceedingly for your very candid & friendly Letter, & will state to you exactly my Coachman’s Situation with me, as well as his Character; by which you will be able to judge whether he will be fit for your Service or not. He came into Baltimore, a Redemtioner from Germany, & entered into an Indenture to Colo. Fitzhugh (who thereupon paid his passage;) to serve him four years; he lived with Colo. Fitzhugh two years in Maryland, when upon hearing me say I was at a Loss for a Coachman, he recommended him to me, as an exceeding good Driver, & careful of Horses, but lazy and quarelsom among the Servants, told me that he had then little use for him, & if I chose to take him, with these Qualifications, & Faults, he cou’d very conveniently let me have him, for the two years of his remaining Service, at the proportionable price he had paid for him; I accepted the offer, & had an Assignment of his Indenture; which expired in Octor 1787; when he desired to continue in my Service, & being without any other Driver, I agreed with him for a year at £15 wages, besides his clothes; he was to serve me as a Coach-Man, wait at Table, & occasionally work in the Garden, take Care of my Stable & Horses, keep the Key of my Corn House, & give out the Corn: at the End of the first Year, I agreed with him again, upon the same Terms for another Year; but in neither Instance bound him by an Indenture,

or written Agreement; nor shou’d I have employed him the second Year, if I cou’d have got another Coachman, or had any Servant of my own capable of driving; he has never taught, or attempted to teach, any of my People to drive, except that a little Boy of mine has ridden one of the four Horses as Postilion; nor has he given me any notice that he intended to leave me, further than sometimes, upon quarreling with the Servants, or being reprimanded for misbehaviour, Neglect, or Idleness, I have heard in the Family, that he had threatned to leave me, & having also heard that he had offered to hire himself to McDaniel, the Tavern-keeper in Dumfries. As to his character, I think him an excellent Driver, & careful of Horses, if he has any body to do the Drudgery of the Business for him, and I believe him honest; he is also, if he pleases, a handy Servant in waiting at Table, but exceeding lazy, incorrigibly addicted to Liquor, and very turbulent & quarrelsom among the Servants, insufferably so when in Liquor, tho’ he has never presumed to be insolent to me; as to any other Service than as a Coachman, I have for some time past, given over the Expectation, finding than it was more trouble to extra⟨ct⟩ any other kind of Service whatever from him, than it was worth. This Sir, according to the best of my Judgement, is an exact & true Character of the man; and tho’ when he leaves me, I shall be without a Driver, I am not at all desirous of keeping him; as well on account of the above mentioned Faults as that he is a man of such restless & disatisfied Disposition, that no Dependen⟨ce⟩ can be placed in him. If therefore You chuse to employ him, I have no objection to parting with him, as I am sure will be the Case soon, if you do not. I beg my Compliments & Mrs Mason’s to your Lady & Family; and am with the greatest Respect & Regard, Dr Sir Your affecte & obdt Sert

G. Mason

